DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, Claims 1-19 in the reply filed on 01/05/2022 is acknowledged. Applicant argues the traversal grounds being that search can be conducted in a single search of reasonable burden. The examiner is not persuaded by this argument and points out related inventions are distinct if have materially different modes of operation. The examiner points out that the process of previous claim 20 required the step of pausing the deposition of material and increasing coolant application whereas the process of claims 1, and 11 simply adjust the cooling parameter of which necessarily includes the possibility of decreasing the cooling parameter or not adjusting the parameter at all. 
As such, the restriction is considered to be proper and claims 1-19, and 21 are pending examination as discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 18, the claim recites, “…that is trained using a training computing device at training time on a training…” within lines 2-3. The examiner is unsure what the phrasing within this section of the claim is intended to mean. Appropriate action is required. 
Regarding Claim 18, the claim recites “a current workpiece” twice within line 6. Thus, the claim is indefinite as it is unclear if there is one current workpiece or multiple current workpieces. Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 11-12, 14-17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riemann (U.S. 2019/0047089, cited by applicant).

Regarding Claim 1, Riemann teaches an actively cooled additive manufacturing method (abstract). Riemann teaches depositing material onto a substrate to form a shape of a workpiece in accordance with an additive manufacturing process (paragraphs [0032], and [0041]). Riemann teaches determining a thermal characteristic of at least a portion of the working during the additive manufacturing process (paragraph [0048]). Riemann teaches determining that the thermal characteristic of at least the portion exceeds a threshold associated with the portion (paragraph [0052]). Riemann teaches adjusting a cooling parameter of a cooling flow to be applied to the workpiece responsive to determining that the thermal characteristic of at least the portion exceeds the threshold associated with the portion (paragraph [0052]). Riemann teaches applying the cooling flow with the adjusted cooling parameters to at least the portion of the workpiece (paragraph [0052]). 
Regarding Claim 2, Riemann teaches the cooling parameter being at least one of a coolant flow rate and a coolant temperature (paragraph [0072]). 
Regarding Claim 3, Riemann teaches the thermal characteristic of the portion being determined by measuring a surface temperature of the portion (paragraph [0048] - e.g., Riemann teaches the use of a camera for temperature measurement indicating that the measuring area would necessarily be a surface of a portion of a workpiece). 
Regarding Claim 4, Riemann teaches the surface temperature of the portion being measured by at least an infrared camera (paragraph [0029]). 
Regarding Claim 8, Riemann teaches a coolant of the cooling flow being a gas (paragraph [0019]), and the material being a metal (paragraph [0032]). 
Regarding Claim 11, Riemann teaches an additive manufacturing system comprising an additive manufacturing deposition head (paragraphs [0024, and [0033]). Riemann teaches a cooling application configured to apply coolant (paragraphs [0034]-[0036]). Riemann teaches a processor operatively coupled to a deposition head and the cooling applicator (paragraph [0026]). Riemann teaches a memory storing instructions (paragraph [0026]) that, when executed by the process, cause the apparatus to deposit material onto a substrate to form a shape of a workpiece in accordance with an additive manufacturing process (paragraphs [0026]-[0028]). Riemann teaches determining a thermal characteristic of at least a portion of a workpiece during the additive manufacturing process (paragraphs [0047]-[0052]). Riemann teaches determining that the thermal characteristic of at least the portion exceeds a threshold associated with the portion (paragraphs [0047]-[0052]). Riemann teaches adjusting a cooling parameter of a cooling flow to be applied to the workpiece responsive to determining that the thermal characteristic of at least the portion exceeds the threshold associated with the portion (paragraphs [0047]-[0052]). Riemann teaches applying the cooling flow with the adjusted cooling parameter to at least the portion of the workpiece (paragraph [0052]). 
Regarding Claim 12, Riemann teaches the cooling parameter being at least one of a coolant flow rate and a coolant temperature (paragraph [0072]). 
Regarding Claim 14, Riemann teaches the thermal characteristic of the portion being determined by measuring a surface temperature of the portion (paragraph [0048] - e.g., Riemann teaches the use of a camera for temperature measurement indicating that the measuring area would necessarily be a surface of a portion of a workpiece). 
Regarding Claim 15, Riemann teaches the surface temperature of the portion being measured by at least an infrared camera (paragraph [0029]). 
Regarding Claim 16, Riemann teaches the thermal characteristic of at least a portion of a workpiece being stored in memory as part of a thermal history of a workpiece (paragraph [0047]). 
Regarding Claim 17, Riemann teaches the thermal history including at least a measured temperature for at least a portion of the workpiece (paragraph [0047]). 
Regarding Claim 21, Riemann teaches the thermal characteristic of at least a portion of a workpiece being stored in memory as part of a thermal history of a workpiece (paragraph [0047]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann (U.S. 2019/0047089, cited by applicant) as applied to claim 1, and claim 11 above, and further in view of Prabha Narra (U.S. 2019/0337232). 

Regarding Claim 5, Riemann is relied upon for the reasons given above in addressing claim 1. However, Riemann does not teach a thermal characteristic being time at temperature, and the threshold including a threshold period of time at which a threshold temperature is exceeded. 
Prabha Narra teaches the use of machine learning in conjunction with additive manufacturing (abstract). Prabha Narra teaches a thermal characteristic being time at temperature, and a threshold including a threshold period of time at which a threshold temperature is exceeded (paragraph [0070]). Prabha Narra teaches that this technique, in part, allows for the mapping of primary processing variable using thermal characteristic data (paragraph [0071]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riemann with the concepts of Prabha Narra with the motivation of allowing the primary processing variables to be determined using thermal characteristic data. 
Regarding Claim 19, Riemann is relied upon for the reasons given above in addressing claim 11. However, Riemann does not teach a thermal characteristic being time at temperature, and the threshold including a threshold period of time at which a threshold temperature is exceeded. 
Prabha Narra teaches the use of machine learning in conjunction with additive manufacturing (abstract). Prabha Narra teaches a thermal characteristic being time at temperature, and a threshold including a threshold period of time at which a threshold temperature is exceeded (paragraph [0070]). Prabha Narra teaches that this technique, in part, allows for the mapping of primary processing variable using thermal characteristic data (paragraph [0071]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riemann with the concepts of Prabha Narra with the motivation of allowing the primary processing variables to be determined using thermal characteristic data. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann (U.S. 2019/0047089, cited by applicant) as applied to claim 1 above, and further in view of Dikovsky (U.S. 2016/0039120). 

Regarding Claim 6, Riemann is relied upon for the reasons given above in addressing claim 1. However, Riemann does not teach the thermal characteristic being determined based on a computational simulation using a thermal model of the additive manufacturing process for the workpiece. 
Dikovsky teaches a polymer based mold and method of manufacture (abstract). Dikovsy teaches thermal characteristics being determined based on computer simulations using a thermal model of an additive manufacturing process for a workpiece (paragraph [0050], Claim 11). Dikovsky teaches that computation simulations can be used to dictate the placement of materials during manufacture (paragraph [0050]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riemann with the concepts of Dikovsky with the motivation of using computations simulations to aid in material placement. 
Regarding Claim 7, Dikovsky teaches the thermal characteristic of the portion being determined by modeling at least one of a surface temperature or an internal temperature of the portion (paragraph [0050] - e.g., Dikovsky teaches modeling the portion of the workpiece of which must necessarily possess both a surface temperature and an internal temperature, thus Dikovsky meets this limitation). Dikovsky teaches that computation simulations can be used to dictate the placement of materials during manufacture (paragraph [0050]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riemann with the concepts of Dikovsky with the motivation of using computations simulations to aid in material placement. 

Claims 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann (U.S. 2019/0047089, cited by applicant) as applied to claim 1 above, and further in view of Carter (U.S. 2017/0051386, cited by applicant). 

Regarding Claim 9, Riemann is relied on for the reasons given above in addressing claim 1. However, Riemann does not explicitly teach the instant limitations. 
Carter teaches a portion as being a first portion (e.g., a melting pool) with an associated threshold as being a first threshold (e.g., a reference temperature) (paragraph [0043]). Carter teaches a second portion (e.g., the substrate) (paragraph [0043]). Carter teaches a cooling parameter as being a first cooling parameter (e.g., the amount of laser power) (paragraph [0043]). Carter teaches decreasing coolant application and continuing deposition of material responsive to determining that the thermal characteristic of the at least first portion is below the first threshold associated with the first portion (e.g., “At 78, the melting pool temperature is compared to the reference temperature. If the melting point temperature is higher than the reference temperature, then a signal is sent to the powder controller to decrease the laser power at 80. Conversely, if the melting point temperature is lower than the reference temperature, then a signal is sent to the laser powder controller to increase the laser powder at 82”) (paragraph [0043]). Carter teaches determining whether a thermal characteristic of a second portion exceeds a second threshold associated with the second portion, the second threshold configured to be different from the first threshold and further adjusting a second cooling parameter of a cooling flow to be applied to the workpiece responsive to determining that the thermal characteristic of the second portion exceeds the second threshold associated with the second portion, the second cooling parameter configured to be different from the first cooling parameter (e.g., “Simultaneously, the temperature of the substrate is measured at 76 and compared to a reference temperature. If the substrate temperature is lower than the reference temperature, then a signal is sent to the cooling change to decrease cooling at 79. Conversely, if the substrate temperature is higher than the reference temperature, then a signal is sent to the cooling chamber to increase the cooling at 77”) (paragraph [0043]). Carter teaches applying the cooling flow with the second cooling parameter to the second portion of the workpiece (paragraph [0043]). Carter teaches decreasing coolant application and continuing the deposition of material responsive to determining that the thermal characteristic of the second portion is below the second threshold associated with the second portion (e.g., Figure 9, Char. No. 79). Carter teaches these processing features allow for and control temperature gradients between portions. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riemann with the concept of Carter with the motivation of producing and controlling temperature gradients during manufacture. 
Regarding Claim 13, Riemann is relied on for the reasons given above in addressing claim 11. However, Riemann does not explicitly teach the instant limitations. 
Carter teaches a portion as being a first portion (e.g., a melting pool) with an associated threshold as being a first threshold (e.g., a reference temperature) (paragraph [0043]). Carter teaches a second portion (e.g., the substrate) (paragraph [0043]). Carter teaches a cooling parameter as being a first cooling parameter (e.g., the amount of laser power) (paragraph [0043]). 
Carter teaches memory that stores instructions that, when executed by the processor, cause the apparatus to adjusting cooling parameters (paragraphs [0043], and [0046]-[0047]). Carter teaches decreasing coolant application and continuing deposition of material responsive to determining that the thermal characteristic of the at least first portion is below the first threshold associated with the first portion (e.g., “At 78, the melting pool temperature is compared to the reference temperature. If the melting point temperature is higher than the reference temperature, then a signal is sent to the powder controller to decrease the laser power at 80. Conversely, if the melting point temperature is lower than the reference temperature, then a signal is sent to the laser powder controller to increase the laser powder at 82”) (paragraph [0043]). Carter teaches determining whether a thermal characteristic of a second portion exceeds a second threshold associated with the second portion, the second threshold configured to be different from the first threshold and further adjusting a second cooling parameter of a cooling flow to be applied to the workpiece responsive to determining that the thermal characteristic of the second portion exceeds the second threshold associated with the second portion, the second cooling parameter configured to be different from the first cooling parameter (e.g., “Simultaneously, the temperature of the substrate is measured at 76 and compared to a reference temperature. If the substrate temperature is lower than the reference temperature, then a signal is sent to the cooling change to decrease cooling at 79. Conversely, if the substrate temperature is higher than the reference temperature, then a signal is sent to the cooling chamber to increase the cooling at 77”) (paragraph [0043]). Carter teaches applying the cooling flow with the second cooling parameter to the second portion of the workpiece (paragraph [0043]). Carter teaches decreasing coolant application and continuing the deposition of material responsive to determining that the thermal characteristic of the second portion is below the second threshold associated with the second portion (e.g., Figure 9, Char. No. 79). Carter teaches these processing features allow for and control temperature gradients between portions. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riemann with the concept of Carter with the motivation of producing and controlling temperature gradients during manufacture. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Riemann (U.S. 2019/0047089, cited by applicant) as applied to claim 1 above, and further in view of Jones (U.S. 2019/0022946). 

Regarding Claim 10, Riemann is relied upon for the reasons given above in addressing claim 1. Further, Riemann teaches determining that a value of a thermal characteristic is lower than a threshold value associated with the portion and reducing the adjusted cooling parameter of the cooling flow applied to the at least one portion of the workpiece responsive to determining that the value for the thermal characteristic is lower than the threshold (paragraphs [0051]-[0052]). 
However, Riemann does not teach determining subsequent values for thermal characteristics at later points in time. 
Jones teaches an additive manufacturing method and apparatus (abstract). Jones teaches determining a subsequent value for a thermal characteristic at a later point in time - e.g., “The acceptable process variation may comprise acceptable variations in one or more of…a predicted temperature of current of future portions of the workpiece/build from a thermal model based upon sensor signals” (paragraphs [0014], and [0028]). Jones teaches this processing feature improves in-process control for additive manufacturing processes (paragraph [0006]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riemann with the concepts of Jones with the motivation of improving in-process control. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Riemann (U.S. 2019/0047089, cited by applicant) as applied to claim 11 above, and further in view of Mehr (U.S. 2018/0341248, cited by applicant as WO-2018217903-A1). 

Regarding Claim 18, Riemann is relied upon for the reasons given above in addressing claim 17, however. Riemann is silent to the limitations within the instant claim. 
Mehr teaches a real-time adaptive control of additive manufacturing processes using machine learning (abstract). Mehr teaches a machine learning model that is trained using a training computing device at training time on a training data set including the thermal history for a plurality of workpieces (paragraph [0002]). 
With respect to feature of  the training data set including the thermal history, the examiner points out that Mehr teaches within paragraph [0005] “In some embodiments, the training data set comprises…process characterization data…for a plurality of objects…the one or more process characterization sensors comprise temperature sensors”. As such this teaching is considered to meet the aforementioned limitation. 
Continuing, Mehr teaches generating a trained classifier that predicts, via a processor (e.g., Figures 12-13; paragraph [0002]-[0004]),  at runtime, whether runtime input of a set of commands and/or settings for use during manufacturing a current workpiece will result in a current workpiece that passes or fails a predetermined quality test (paragraph [0151]). 
With respect to the feature of the set of commands and/or settings being cooling commands and/or cooling settings, the examiner points out that Mehr teaches “In some embodiments, the process simulation data comprises…a cooling rate of a deposited material” (paragraph [0003]); “Examples of deposition process parameters that may be estimated using FEA analysis include….a cooling rate of a deposited material” (paragraph [0102]); “Any of a variety of process parameters may be monitored (i.e., to process characterization data) using appropriate sensors, measurement tools, and/or machine vision systems including…a cooling rate of a deposited material” (paragraph [0113]). As such, it appears that Mehr is both monitoring and predicting cooling data and settings and utilizing cooling commands in at least the training or simulated data. 
Continuing, Mehr teaches these features allow for detected object defects to be adjusted in real time (paragraph [0026]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riemann with the concepts of Mehr with the motivation of detecting defects and adjusting them in real-time. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735